Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00505-CV

                           IN THE INTEREST OF A.S. III, a Child

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02152
                     Honorable Charles E. Montemayor, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       SIGNED November 12, 2014.



                                                 Sandee Bryan Marion, Justice